Citation Nr: 1419016	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-16 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include squamous cell carcinoma and amputation of the 4th and 5th toes of the right foot.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from September 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO in Houston, Texas.  

The Veteran testified before the undersigned at a June 2013 videoconference hearing.  A transcript has been associated with the file.  Evidence has been received subsequent to the final consideration of the claim by the RO.  The Agency of Original Jurisdiction (AOJ) will have the opportunity to consider that evidence in the first instance on remand.

The appeal is REMANDED to the AOJ.


REMAND

The Board must remand to obtain outstanding VA treatment records and provide the Veteran with a new VA examination.  

The Veteran receives regular care through the VA Medical Center in Houston, Texas.  The claims file only contains VA treatment records dated from June 20, 2007 to May 7, 2008.  The Veteran was provided with a July 2012 VA examination in conjunction with this claim.  The report discusses several VA treatment records that are not presently in the claims file.  See the July 2012 VA examiner's report at 1-2.  As these additional treatment records describe the diagnosis and course of treatment for squamous cell carcinoma and amputation of two toes of the right foot, they are clearly relevant to this appeal and must be obtained.  38 C.F.R. § 3.159(c)(2) (2013); see Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Also, the earliest VA treatment note of record is a June 2007 cardiology note indicating an electrocardiogram had been performed.  This indicates ongoing regular care prior to June 2007.  As the Board must remand regardless, the Board also instructs that the Veteran's VA treatment records pertaining to the feet prior to June 20, 2007 be obtained to ensure a complete record on appeal.  

The Board must also obtain a new VA examination and medical opinion.  The July 2012 VA examination report indicates that the Veteran only had squamous cell carcinoma and residuals thereof as current disorders of the feet.  The Veteran's VA treatment records, however, show painful callouses and nucleated pressure excrescences in August 2007 and a hallux valgus deformity on an April 2008 x-ray study.  In addition, the Veteran submitted additional medical treatise evidence at his June 2013 hearing that may be of significance in evaluating the etiology of the Veteran's current conditions.  The Board therefore remands for a new VA examination to assist in determining whether the Veteran has any current bilateral foot disability, to include callouses, keratosis, hallux valgus, squamous cell carcinoma, or residuals thereof (toe amputations) which is at least as likely as not related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of treatment from the VA Medical Center in Houston, Texas, pertaining to the Veteran's treatment for bilateral foot disorders, including callouses, keratoses, hallux valgus, squamous cell carcinoma, amputations or any other foot disorder prior to June 20, 2007 and from May 7, 2008 to the present.  

If any of the above records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records.  38 C.F.R. § 3.159(e).

2.  After the above development is complete, schedule the Veteran for one or more appropriate examinations to determine the nature and etiology of his bilateral foot disorders, including callouses, keratoses, hallux valgus, squamous cell carcinoma, or residuals thereof (amputations) and any other foot disorder. 

The Veteran's physical and electronic claims file, to include a copy of this remand, should be made available to and be reviewed by the clinician who performs the examination. 

The examiner should address the following questions:

a. What disorders of both feet have been present since April 2008?

b. Is it at least as likely as not (50 percent probability or greater) that any of disorders of the feet that have been present since April 2008 had its onset in, or is otherwise related to, the Veteran's period of active duty service, to include regularly wearing boots that were too small? 

For purposes of this remand, the examiner should accept as true the Veteran's account of wearing boots that were too small during service, unless there is specific medical evidence that refutes his assertions (in which case, the examiner is asked to describe that evidence in detail). 

It is imperative that the VA examiner's report reconcile all pertinent evidence of record, including the Veteran's own written statements and testimony, any relevant information contained in his service records, and his post-service records of private and VA medical treatment for bilateral foot disorders, including 1976 surgery of both feet.
A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3.  Then, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
VINCENT C. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

